Exhibit 10.1
AMENDMENT NO. 2
TO
FIRST POTOMAC REALTY TRUST
2009 EQUITY COMPENSATION PLAN
(Proposed amendment approved by the Board of Trustees on March 30, 2011)
WHEREAS, the First Potomac Realty Trust 2009 Equity Compensation Plan (the “2009
Plan”) was approved by shareholders on May 21, 2009;
WHEREAS, Amendment No. 1 to the 2009 Plan was approved by shareholders on
May 20, 2010;
WHEREAS, the Board believes that the availability of Stock Award incentives
under the 2009 Plan is important to the Company’s ability to attract and retain
highly qualified, experienced employees, to implement the Company’s business
plan and to further align employees’ interests with those of the Company’s
shareholders;
WHEREAS, the Board wishes to amend the 2009 Plan (the “Amendment No. 2”) in
order to increase the aggregate number of shares reserved for issuance in order
to provide appropriate incentives to present and future employees.
NOW, THEREFORE, the 2009 Plan is amended as follows:
1. Sections 5.02 of the 2009 Plan, as amended, is hereby deleted in its entirety
and replaced in its stead with the following new Section 5.02:
“5.02. Aggregate Limit
The maximum aggregate number of Common Shares that may be issued under this Plan
pursuant to the exercise of SARs and Options and the grant of Share Awards and
Equity Awards and the settlement of Performance Units is 7,400,000 shares. The
maximum aggregate number of Common Shares that may be issued under this Plan
shall be subject to adjustment as provided in Article XII.
In determining the number of Common Shares that are available for grant under
this Plan, Common Shares covered by an award shall be counted as used as of the
date of grant. After May 19, 2010, any Common Shares that are subject to awards
of Options shall be counted against the limit set forth in this Section 5.02 as
one (1) Common Share for every one (1) Common Share subject to an Award of
Options. With respect to SARs, the number of Common Shares subject to an award
of SARs will be counted against the aggregate number of Common Shares available
for issuance under the Plan as one (1) Common Share for every one (1) Common
Share subject to the Award of SARs regardless of the number of Common Shares
actually issued to settle the SAR upon exercise. Any Common Shares that are
subject to Awards other than Options or SARs shall be counted against the limit
set forth in this Section 5.02 as 3.44 Common Shares for every one (1) Common
Share granted.
2. Except to the extent hereby amended and amended by Amendment No. 1, the 2009
Plan remains unchanged and shall continue in full force and effect.
3. The effective date of this Amendment is May 19, 2011.”

 

 